CHATFIELD, District Judge.
This applicant voluntarily surrendered his papers in October, 1904. These papers had been obtained in October, 19015, after a residence of five years, and upon a statement that the applicant was less than 18 upon arrival. This statement was untrue.
The applicant seems to have done nothing within five years to reflect upon his moral character, except that he has recently filed a petition in this court, which was verified by him, but did not set forth that he had previously been in possession of a naturalization certificate. His ignorance of English, and the circumstances surrounding the making of his last petition, seem to justify his being allowed to make a new petition setting forth the exact facts. If anything be found inconsistent with good moral character, this can be presented at the time of final hearing; but for the purpose of application his record of good character would seem to he sufficient. See In re Di Clerico, 158 Fed. 905.